Citation Nr: 0604640	
Decision Date: 02/17/06    Archive Date: 02/28/06

DOCKET NO.  03-29 275A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for a gallbladder 
disability, including cholecystitis and cholecystolithiasis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran's active military service extended from May 1946 
to March 1948, from January 1951 to May 1952, and from June 
1952 to January 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Manila, the Republic of the Philippines.  

FINDINGS OF FACT

1.  The veteran was hospitalized during service for 
complaints thought to be due to cholecystitis, however 
thorough evaluation during hospitalization from February to 
April 1955 was negative for any gallbladder disorder and the 
diagnosis was changed to psychogenic gastrointestinal 
reaction; VA examination in December 1994, including 
ultrasound of the gallbladder, again ruled out a gallbladder 
disorder.

2.  Cholecystitis and cholecystolithiasis were first shown in 
2001, more than 30 years after the veteran's release from 
service, and there is no competent evidence which tends to 
link the post-service cholecystitis and cholecystolithiasis 
to any incident of service.


CONCLUSION OF LAW

Service connection for a gallbladder disability, including 
cholecystitis and cholecystolithiasis, is not warranted.  38 
U.S.C.A. §§ 1110, 1101(3), 1112(a)(1), 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307(a)(3), 3.309(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist.  The veteran has not raised (nor 
is there, in fact) any issue as to the provision of a form or 
instructions for applying for benefits.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).

Notice (as required by 38 U.S.C.A. § 5103(a)) was 
accomplished in this case by a letter dated in August 2003, 
wherein the RO provided the veteran notice regarding what 
information and evidence was needed to substantiate his 
claim, as well as what information and evidence had to be 
submitted by him, what information and evidence would be 
obtained by VA, and the need for him to submit any evidence 
in his possession that pertained to the claims.  Thereafter, 
by an October 2003 Statement of the Case and an April 2005 
Supplemental Statement of the Case, the RO listed the 
evidence considered, the legal criteria for determining 
whether the veteran's claims could be granted, and the 
analysis of the facts as applied to those criteria, thereby 
abundantly informing him of the information and evidence 
necessary to substantiate his claims.  Likewise, these 
documents may be understood as communicating to the veteran 
the need to submit any relevant evidence in his possession.

Given this sequence reflecting proper VA process following 
content complying notice as required by law, any error in not 
providing notice prior to the rating on appeal is harmless.

During the course of this appeal, the RO obtained and 
reviewed numerous service and post-service medical records, 
statements from the veteran, and the transcript of a local 
hearing conducted in December 2003 as well as copies of 
medical literature regarding gallbladder disorders provided 
by the veteran.  The RO determined that a medical examination 
was not necessary as the information and evidence of record 
contained sufficient competent medical evidence to decide the 
claim.  In the Supplemental Statement of the Case issued in 
April 2005, the RO pointed out that the service medical 
records clearly established that the veteran had been 
evaluated for a gallbladder disorder during service and that 
no gallbladder disorder was present during service or until 
several decades after his release from service.  The RO also 
noted that the medical evidence provided by the veteran 
addressed only current diagnoses of cholecystitis and 
cholecystolithiasis without showing a link between these 
post-service conditions and the veteran's service.  The 
service medical records clearly establish that thorough 
evaluation during service showed that no gallbladder disorder 
was found.  VA examination in December 1994 included an 
ultrasound examination of his gallbladder which was negative 
and the examination resulted in a diagnosis of "normal gall 
bladder."  There is no competent evidence which tends to 
indicate that the gallbladder problems first identified 
decades after service may be associated with any event or 
disease in service.  In view of these facts, the Board 
concurs with the RO that VA has no duty to provide a medical 
examination or obtain a medical opinion in this case.  
38 C.F.R. § 3.159(c)(4).

In summary, the applicable duties to notify and assist have 
been substantially met by VA and there are no areas in which 
further development may be fruitful.

Legal Criteria.  Service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 
3.303, 3.304.  In addition, service connection may be granted 
for a chronic disease, including calculi of the kidney or 
bladder, if manifested to a compensable degree with one year 
following service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
3.303(b).  Service connection may be granted for any disease 
diagnosed after discharged, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. 3.303(d).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  38 
C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 
54.

Analysis.  Service medical records in this case reflect that 
the veteran was diagnosed with cholecystitis in January 1955 
and then hospitalized for observation and evaluation from 
February to April 1955.  After thorough testing and 
evaluations, including physical examination, proctoscopic 
examination, laboratory studies, gallbladder x-rays, 
intravenous urograms, and neuropsychiatric consultation, the 
diagnosis was changed to psychogenic gastrointestinal 
reaction.  It was noted that the veteran became 
symptomatically improved on an ulcer program, but that he 
continued to have episodes of regurgitation and vomiting.  No 
gallbladder disorder was found when the veteran was 
subsequently examined during service, to include the 
examination in December 1967 in connection with his 
retirement from service.  

In November 1992, the veteran filed a claim for compensation 
for stomach disability.  VA examination in December 1994 
included an ultrasound examination of his gallbladder which 
was negative.  The examination resulted in a diagnosis of 
"normal gall bladder."

A radiographic report dated in August 2000 noted that there 
was extrinsic pressure on the duodenal cap, possibly from the 
gallbladder.  Cholecystography was suggested.  In October 
2001, the veteran provided an ultrasound report dated in 
September 2001 which revealed multiple high level echoes with 
posterior shadowing.  An impression of cholecystolithiasis 
was given.  A subsequent ultrasonographic evaluation in 
October 2001 resulted in impressions of acute cholecystitis 
and cholelithiasis.  Another ultrasound report dated in April 
2003 resulted in an impression of cholecystolithiasis.

The veteran testified in support of his claim in December 
2003 and provided copies of medical literature regarding 
cholecystolithiasis, stone formation within the gallbladder, 
and cholecystitis.

The service medical records clearly establish that extensive 
and thorough evaluation during service in 1955 ruled out the 
presence of a gallbladder disorder.  No gallbladder disorder 
was found on numerous subsequent examinations, including the 
examination prior to his release from service.  VA 
examination in December 1994 again ruled out any gallbladder 
disorder.  A gallbladder disorder was first clinically 
identified in 2001, more than 30 years after the veteran's 
release from service.  Moreover, there is no medical evidence 
of record which in any way relates a current gallbladder 
disorder to a disease or injury incurred in active military 
service.  The veteran's claim that his gallbladder disability 
is related to service is of little, if any, probative value 
inasmuch as he is a layman and has no competence to give a 
medical opinion on the diagnosis or etiology of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  As the 
preponderance of the evidence is against the claim for 
service connection for a gallbladder disability, the benefit-
of-the-doubt rule does not apply, and the claims must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Service connection for a gallbladder disability, including 
cholecystitis and cholecystolithiasis, is denied.


____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


